Exhibit 25.1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b) (2) WELLS FARGO BANK, NATIONAL ASSOCIATION (Exact name of trustee as specified in its charter) A National Banking Association 94-1347393 (Jurisdiction of incorporation or (I.R.S. Employer organization if not a U.S. national bank) Identification No.) 101 North Phillips Avenue Sioux Falls, South Dakota (Zip code) (Address of principal executive offices) Wells Fargo & Company Law Department, Trust Section MAC N9305-175 Sixth Street and Marquette Avenue, 17th Floor Minneapolis, Minnesota 55479 (612) 667-4608 (Name, address and telephone number of agent for service) CyrusOne Inc. (Exact name of obligor as specified in its charter) Maryland 46-0691837 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1649 West Frankford Road Carrollton, Texas 75007 TELEPHONE:(513) 397-9804 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Debt Securities GUARANTORS* Exact name of Additional Registrant as Specified in it Charter State of Incorporation or Organization IRS Employee Identification No. CyrusOne Finance Corp. Maryland 61-1697505 CyrusOne LP Maryland 46-0982896 CyrusOne GP Maryland 35-6993529 Cyrus One Foreign Holdings LLC Delaware 45-3026714 CyrusOne LLC Delaware 27-4286158 CyrusOne TRS Inc. Delaware 35-2458099 *Each Guarantor has the same principal executive office as CyrusOne Inc. and has the phone number (972) 350-0060. Item 1. General Information. Furnish the following information as to the trustee (a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Administrator of National Banks United States Department of the Treasury Washington, D.C. 20219 Federal Deposit Insurance Corporation 550 17th Street, N.W. Washington, D.C. 20429 Federal Reserve Bank of San Francisco P.O. Box 7702 San Francisco, CA 94120 (b) Whether it is authorized to exercise corporate trust powers. The trustee is authorized to exercise corporate trust powers. Item 2. Affiliations with Obligor.If the obligor is an affiliate of the trustee, describe each such affiliation. None with respect to the trustee. No responses are included for Items 3-14 of this Form T-1 because the obligor is not in default as provided under Item 13. Item 15. Foreign Trustee. Not applicable. 2 Item 16. List of Exhibits. List below all exhibits filed as a part of this Statement of Eligibility. Exhibit 1. A copy of the Articles of Association of the trustee now in effect.* Exhibit 2. A copy of the Comptroller of the Currency Certificate of Corporate Existence and Fiduciary Powers for Wells Fargo Bank, National Association, dated February 4, 2004.** Exhibit 3. See Exhibit 2 Exhibit 4. Copy of By-laws of the trustee as now in effect.*** Exhibit 5. Not applicable. Exhibit 6. The consent of the trustee required by Section 321(b) of the Act. Exhibit 7. A copy of the latest report of condition of the trustee published pursuant to law or the requirements of its supervising or examining authority. Exhibit 8. Not applicable. Exhibit 9. Not applicable. *
